   Case 4:19-cv-00308-RSB-CLR Document 11 Filed 04/24/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 ROSALIND BACON,

                Plaintiff,                                   CIVIL ACTION NO: 4:19-cv-308

         v.

 MICHAEL WHITAKER, et al.,

                Defendants.


                                            ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's January 23, 2020, Report and Recommendation, (doc. 8), to which Plaintiff has filed two

objections, (docs. 9 & 10). In her objections, plaintiff seeks to amend her complaint “according

to [42] U.S.C. [§] 12181(7) instead of sounding in negligence” and reiterates many of the facts

previously pleaded, (docs. 9 & 10).

       These objections do nothing to address the Court’s concerns with her original complaint.

First, plaintiff’s desire to amend her complaint is nonsensical as the statutory section under which

she wishes to reframe her argument provides only a definition for the term “public

accommodation,” not a cause of action. See 42 U.S.C. § 12181(7) Second, the plaintiff’s

reiteration of facts does not correct the deficiencies identified in the Magistrate Judge’s Report and

Recommendation, specifically that the identified parties are not subject to suit under Title II and

Title III of the Americans with Disabilities Act and that plaintiff failed to actually allege a

discriminatory act, (doc. 8). Instead, plaintiff seemingly attempted to bolster that she possesses a

qualifying disability—a fact that the Court already accepted.
  Case 4:19-cv-00308-RSB-CLR Document 11 Filed 04/24/20 Page 2 of 2



      Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 8), as the opinion

of the Court and DISMISSES Plaintiff’s Complaint WITHOUT PREJUDICE. The Court

DIRECTS the Clerk of Court to CLOSE this case.

      SO ORDERED, this 24th day of April, 2020.




                                  R. STAN BAKER
                                  UNITED STATES DISTRICT JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                            2
